Citation Nr: 1419461	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to June 1952 and from January 1953 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which declined to reopen the Veteran's claim for service connection for a low back disability.  

In April 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

A July 2012 Board decision reopened the Veteran's claim for service connection for a low back disability but then denied the claim on the merits.  The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the Board's entire decision and remanded the claim to the Board for further proceedings.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals an April 2014 Appellate Brief via the Veteran's representative.  The other documents in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially considered - and denied, the Veteran's claim for service connection for a back disorder in February 1959 because the evidence did not show the Veteran had a then current diagnosis of a back disorder. 

2.  A subsequent decision in January 1995 confirmed that initial denial and concluded he had not submitted new and material evidence concerning this claim.

3.  The Veteran filed a petition to reopen this claim in August 2008.  Some of the additional evidence submitted is not cumulative or redundant of the evidence already considered in those decisions and relates to an unestablished fact needed to substantiate this claim.


CONCLUSIONS OF LAW

1.  The February 1959 and January 1995 rating decisions denying service connection for back disorder are final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  Nevertheless, new and material evidence has been received since those earlier decisions to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen a claim of service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The RO first considered and denied the Veteran's claim for service connection for a low back disability in a February 1959 rating decision.  The RO denied this claim in that initial decision because there was no evidence of a current back disability as a result of an in-service injury.  

The RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In October 1994, the Veteran filed a petition to reopen this claim of entitlement to service connection for a back disorder.  A January 1995 rating decision denied reopening this claim because there still was no evidence of a current back disorder or that there was any residual disability as a result of an in-service injury.  The Veteran did not file a timely NOD.  So that more recent decision also is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed the petition at issue to reopen this claim in August 2008.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

The December 2008 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was not new and material evidence.  (The notice of disagreement was filed in June 2009.)  The RO reopened the claim and denied the claim on the merits in a November 2009 rating decision.  Regardless, so, too, must the Board make the threshold preliminary determination on whether new and material evidence has been submitted, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the most recent final and binding decision from January 1995, the RO denied the petition to reopen the claim.  The RO determined that, while the Veteran's private treatment records dating from April 1981 to August 1993 showed complaints and treatment for a back disorder, and x-rays showed anterior vertebral spur formations, there was still no evidence of a chronic back disorder during service.  Additionally, there was no evidence etiologically linking any back disorder to the Veteran's in-service injury.  

Since that January 1995 decision, however, the Veteran has submitted additional private treatment records from Dr. A.F., dating from June 2009.  These records show the Veteran's reports of pain in his back as a result of "old injuries."  Also submitted is a typewritten report on "Findings," definitions on pathology associated with a spine, and the notation:  "These conditions are known to be associated with or caused by previous injury to the back/spine and are noted in the lumbar spine at L4,5."  The Veteran also underwent a VA compensation examination from September 2009, which includes an etiological opinion. 

Unlike when the RO most recently considered and denied this claim in January 1995, there is now evidence that the Veteran has a back disorder as a result of "old injuries"/"previous injury" which could suggest an in-service origin.  The credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  So there is sufficient reason to reopen the claim.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a low back disability is granted.


REMAND

In light of points raised in the Court's Memorandum Decision, this case is remanded for additional development.

The Veteran has alleged that he has a current low back disability due to a May 1954 in-service back injury.    

Service treatment records show that the Veteran was pinned against the wall by a protruding bar on a fire training wagon in May 1954, causing injury to his back.  He was initially diagnosed with a simple fracture at L3 and L4.  However, later that same month, the diagnosis was corrected to contusions of the back and abdomen, as a result of negative x-ray findings.  The Veteran testified at his April 2012 Board hearing that his in-service back diagnosis had been changed from a fracture to a contusion so that he could remain in service.    

On VA examination in September 2009, the VA examiner, after an interview with the Veteran and a physical examination, opined that it was less likely as not that the Veteran's current back disorder was caused by or the result of the May 1954 in-service injury.  As rationale for this unfavorable opinion, the examiner stated that the in-service diagnosis was of a muscle contusion to the abdomen and lateral spine, and not of fractures.  Additionally, x-ray evidence had established the current diagnoses of degenerative disc disease and arthritis.  The examiner stated that this was a common diagnosis of people in the Veteran's age range.  

The Court found that the VA medical opinion was inadequate because the examiner "did not opine as to whether the [Veteran]'s in-service injuries could have caused his current disability." Also, the Court found that an opinion should be obtained on whether the Veteran's reports of continuous pain since service are related to his arthritis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran's low back disability is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to provide an opinion addressing the following questions:  

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service May 1954 back injuries (contusions of the back and abdomen) caused the Veteran's current low back disability?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's reports of continuous back pain since his May 1954 back injury are related to his current degenerative arthritis of the spine?  

In rendering these opinions, the examiner is to consider the May 1954 in-service treatment for simple fracture at L3 and L4 that was later corrected to contusions of the back, the Veteran's lay statements regarding onset and continuity of symptomatology of his low back symptoms, and any other pertinent medical data.  The examiner should provide a rationale that fully explains the basis for the conclusions reached.

2.  After the development requested above has been completed, re-adjudicate the issue of entitlement to service connection for a low back disability.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


